office_of_chief_counsel internal_revenue_service memorandum number release date cc psi posts-161891-05 uilc date date to patricia e kuehl technical guidance coordinator ap ------------------------- -------------------------------------------- arthur lee keenan technical advisor lm pftg from heather c maloy associate chief_counsel income_tax accounting sec_41 credit_for_increasing_research_activities treatment of receipts attributable to intra-group transfers subject this memorandum responds to requests for assistance concerning numerous return examinations and claims for refund pending in the large_and_mid-size_business_division hereinafter lmsb and appeals on the above-referenced issue in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether under the facts and circumstances described a taxpayer may exclude receipts from its foreign subsidiaries when computing gross_receipts for purposes of determining the base_amount under sec_41 conclusion under the facts and circumstances described a taxpayer may not exclude receipts from its foreign subsidiaries when computing gross_receipts for purposes of determining the base_amount under sec_41 posts-161891-05 facts there are numerous examinations pending in lmsb and appeals involving the above-referenced issue the typical fact pattern is as follows the taxpayer hereinafter taxpayer is a domestic_corporation taxpayer owns more than fifty percent of certain foreign subsidiaries for purposes of sec_1563 taxpayer performed research in addition to research taxpayer manufactured product and sold some of that product to its foreign subsidiaries taxpayer also developed and subsequently licensed intangibles to its foreign subsidiaries for which it was paid royalties on its income_tax returns for the years in issue taxpayer included all sales to the foreign subsidiaries in its gross_receipts for purposes of determining the average annual gross_receipts and the aggregate gross_receipts under sec_41 taxpayer later filed claims for refund increasing the amount of its research_credit in computing the base_amount and determining the increased amount of its credit taxpayer excluded all receipts from its foreign subsidiaries in determining gross_receipts law and analysis sec_41 hereinafter research_credit was originally enacted as part of the economic_recovery_tax_act_of_1981 hereinafter the act to provide a credit against tax to serve as an incentive to taxpayers to conduct certain types of research activities when the research_credit was enacted in it was computed by multiplying the research_credit rate by the excess of the taxpayer's current_year qualified_research_expenses hereinafter qres over the average of the taxpayer's qres for the preceding three years as originally enacted in the research_credit provisions contained special rules to prevent its manipulation one of these rules sec_41 hereinafter aggregation rule treats all members of a controlled_group as a single_taxpayer for purposes of computing the credit and allocates the credit to the members of the group based on the member's proportionate share of the increase in qres giving rise to the credit the legislative_history to the act indicates that the research_credit aggregation rule was enacted to ensure that the research_credit would be allowed only for actual increases in research expenditures the aggregation rule was intended to the research_credit provisions were enacted by sec_221 of the economic_recovery_tax_act_of_1981 1981_2_cb_256 as sec_44f sec_44f was redesignated as sec_30 by sec_471 of the deficit_reduction_act_of_1984 vol c b sec_30 was redesignated as sec_41 by d of the tax_reform_act_of_1986 vol c b posts-161891-05 prevent artificial increases in research expenditures by shifting expenditures among commonly controlled or otherwise related_persons h_r rep no 1981_3_cb_364 s rep no 1981_3_cb_442 there is no special rule in the research_credit provisions as enacted in or as amended by the act infra that addresses the treatment of transactions among members of the same controlled_group_of_corporations or trades_or_businesses under common_control on date however the service and treasury issued regulations for determining the amount of the research_credit for a controlled_group_of_corporations and trades_or_businesses under common_control see former sec_1_41-6 t d f_r promulgated as sec_1 e consistent with congressional purpose sec_1_41-8 provided rules intended to prevent the shifting of research expenditures among members of a controlled_group sec_1_41-8 provided the general_rule that b ecause all members of a group under common_control are treated as a single_taxpayer for purposes of determining the research_credit transfers between members of the group are generally disregarded sec_1_41-8 - provided clarifying rules on how controlled groups should treat specific types of intra-group transfers that generate research expenditures such as in-house_research_expenses and contract_research_expenses in late after the issuance of the aforementioned regulations congress made significant changes to the treatment of qres in computing the base_amount f k a base_period_research_expenses section b of the reconciliation act of hereinafter the act amended sec_41 to provide a new method of computing the research_credit for taxable years beginning after date in revising the credit computation congress retained the incremental structure of the credit to maximize its efficacy because businesses often determine their research budgets as a fixed percentage of gross_receipts congress determined that it was appropriate to index each taxpayer’s base_amount to average growth in its gross_receipts sec_41 as amended by the act continues to provide special rules for computing the research_credit while the act amendments did not change the aggregation requirement in sec_41 other rules in sec_41 were revised to reflect the change in computation of the credit these revised rules include the allocation rule in sec_41 the consistency_requirement in sec_41 the adjustment for acquisitions and dispositions rule in sec_41 and the short on date the service and treasury issued temporary regulations for determining the amount of the research_credit for a controlled_group_of_corporations and trades_or_businesses under common_control these temporary regulations renumber the intra-group transaction rule_of sec_1 e as temp sec_1_41-6t i substantively without change posts-161891-05 taxable years rule in sec_41 neither the act’s statutory language nor its legislative_history indicates that congress intended that intra-group transfers generating gross_receipts be disregarded in fact congress specifically indicated what gross_receipts should be disregarded for purposes of sec_41 when it enacted sec_41 sec_41 provides that in the case of a foreign_corporation there shall be taken into account only gross_receipts that are effectively connected with the conduct_of_a_trade_or_business within the united_states on date sec_1_41-8 was amended and renumbered as sec_1_41-6 by t d f_r date on date in t d f_r the service and treasury issued temporary regulations determining the amount of the research_credit for a controlled_group_of_corporations and trades_or_businesses under common_control see temp sec_1_41-6t temp sec_1_41-6t renumbered sec_1_41-6 as temp sec_1_41-6t i neither t d nor t d amended the intra-group transaction rule to make it applicable to gross_receipts the operative language of temp sec_1_41-6t i remains substantively unchanged from that of former sec_1 e and e accordingly temp sec_1_41-6t and former sec_1_41-6 continue to require that a controlled_group_of_corporations or trades_or_businesses under common_control only disregard generally intra-group transfers with respect to research expenditures not gross_receipts under the foregoing facts and circumstances it is not appropriate for taxpayer to exclude these receipts from its foreign subsidiaries when computing gross_receipts for purposes of determining its base_amount under sec_41 as you know the treatment of gross_receipts attributable to intra-group transactions is on the priority guidance plan please contact brenda stewart of this office at if you have any further questions heather c maloy associate chief_counsel passthroughs special industries
